EXHIBIT 10.2
 

 
[Form of]


JOINT DEVELOPMENT AGREEMENT
By and Between
MILLENNIUM CELL INC.
and
THE DOW CHEMICAL COMPANY









--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
1.
Definitions
2
     
2.
Milestones.
2



2.1.
Purpose
2
2.2.
Milestones 1, 2, 3 and 4
2
2.3.
Steering Committee
2
2.4.
No Restrictions
3



3.
Intellectual Property.
3



3.1.
MCEL-Contributed IP
3
3.2.
Cross Licensing Agreement
3



4.
Development Obligations of MCEL.
4



4.1.
MCEL Obligations Generally
4
4.2.
MCEL Obligations Per Milestone
4



5.
Development Obligations of Dow.
7



5.1.
Dow Obligations Generally.
7
5.2.
Dow Obligations Per Milestone
8



6.
Compensation to Dow Upon Achievement of Milestones
9



6.1.
Compensation Per Milestone
9
6.2.
Limitations on Compensation.
10



7.
Representations and Warranties By MCEL
11



7.1.
General Representations and Warranties.
11
7.2.
MCEL’s Commitment
12
7.3.
MCEL-Contributed Intellectual Property
12
7.4.
Disclaimer.
13
7.5.
JDA Intellectual Property
13
7.6.
Disclaimer.
15



8.
Representations and Warranties By Dow
15



8.1.
General Representations and Warranties.
15
8.2.
Disclaimer
16



9.
Other Agreements Relating to the Joint Development Activities.
16



9.1.
Confidential Information
16
9.2.
License and Supplier Arrangements with Third Parties.
18
9.3.
Non-Solicitation of Employees
19
9.4.
Costs and Expenses Related to Joint Development
19
9.5.
Determination of Milestone and Objectives under the Milestone Table.
19
9.6.
Publicity/Press Releases
20
9.7.
Records
20
9.8.
Insurance
20



10.
Indemnification.
21



10.1.
Survival
21
10.2.
Indemnification by MCEL
21
10.3.
Indemnification by Dow
22
10.4.
Limitation
22
10.5.
Procedures.
22
10.6.
Additional Obligations with respect to Intellectual Property
24
10.7.
Exclusivity of Remedies
24




--------------------------------------------------------------------------------



 
11.
Term and Termination.
24



11.1.
Term
24
11.2.
Termination by Either Party
25
11.3.
Termination By Dow
25
11.4.
Termination by MCEL
25
11.5.
Effect of Termination.
26
11.6.
Survival of Certain Provisions
26



12.
Disputes.
26



12.1.
Alternative Dispute Resolution
26



13.
General Provisions.
27



13.1.
Relationship of the Parties
27
13.2.
Transfer; Successors and Assigns
27
13.3.
Governing Law
27
13.4.
Counterparts
27
13.5.
Construction of Certain Terms
27
13.6.
Notices
28
13.7.
Amendments and Waivers
29
13.8.
Severability
29
13.9.
Delays or Omissions
29
13.10.
Entire Agreement
29



Exhibit A Definitions
Exhibit B Milestones
 
Schedule 1  MCEL-Contributed Intellectual Property
Schedule 2   Excluded Intellectual Property






--------------------------------------------------------------------------------


 
JOINT DEVELOPMENT AGREEMENT
 
THIS JOINT DEVELOPMENT AGREEMENT (this “Agreement”) is made and entered into on
this __ day of __________, 2005 (the “Effective Date”) by and between THE DOW
CHEMICAL COMPANY, a Delaware corporation (“Dow”) and MILLENNIUM CELL INC., a
Delaware corporation (“MCEL”). Dow and MCEL also may be referred to herein
individually as a “Party” or collectively as the “Parties.”
 
Recitals
 
WHEREAS, the Parties entered into that certain Stock Purchase Agreement, dated
as of February 27, 2005 (the “Stock Purchase Agreement”), pursuant to which,
among other things, at the First Closing (as defined in the Stock Purchase
Agreement), the Parties are to enter into this Agreement;
 
WHEREAS, the First Closing has occurred and, simultaneously therewith, the
Parties are entering into this Agreement pursuant of the Stock Purchase
Agreement;
 
WHEREAS, simultaneously with the entering into of this Agreement, Dow and MCEL
have also entered into that certain Cross Licensing and Intellectual Property
Agreement, dated as of the Effective Date (the “Cross Licensing Agreement”);
 
WHEREAS, MCEL is engaged in the business of developing fuel systems for the safe
storage, transportation and generation of hydrogen for use as an energy source
and, in connection therewith, has developed and patented the proprietary system
called Hydrogen on Demand®, whereby the energy potential of hydrogen is carried
in the chemical bonds of sodium borohydride, which in the presence of a
catalyst, releases hydrogen;
 
WHEREAS, among other things, Dow is engaged directly and indirectly in
developing technologies addressing the increasing need for energy for portable
electronics devices;
 
WHEREAS, the Parties wish to jointly develop portable energy solutions through
the production of hydrogen gas for use by fuel cells within the Field of Use (as
defined below) and within the Application (as defined below), using certain
processes currently being developed by MCEL, as further described in this
Agreement;
 
WHEREAS, in connection with the joint development arrangement described above,
and pursuant to the terms and conditions of the Stock Purchase Agreement and
this Agreement, MCEL and Dow have agreed that MCEL will (i) upon the execution
of this Agreement, issue certain shares of Series A Preferred Stock (as defined
below) and (ii) upon the achievement of Milestones 1, 2, 3 and 4 (each as
defined below), issue certain shares of Series A Preferred Stock in
consideration for Dow providing its commercial and technical services pursuant
to this Agreement, as further described in this Agreement and the Stock Purchase
Agreement; and
 
WHEREAS, pursuant to the terms and conditions of the Stock Purchase Agreement,
MCEL and Dow have agreed that, upon the achievement of Milestones 1, 2, 3 and 4,
MCEL will offer to sell, and Dow may purchase, certain shares of Series B
Preferred Stock in consideration for Dow’s equity investments into MCEL, as
further described in this Agreement and the Stock Purchase Agreement.
 
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Parties agree as follows:
 
1.    Definitions. Capitalized terms used in this Agreement shall have the
meanings set forth in Exhibit A (Definitions). Capitalized terms that do not
appear in Exhibit A shall have the meanings given such terms as provided for in
this Agreement.
 
2.    Milestones.
 
2.1.  Purpose.  The Parties have entered into this Agreement for the purpose of
jointly developing portable energy solutions through the production of hydrogen
gas for use by fuel cells using certain processes currently being developed by
MCEL. In connection therewith, MCEL shall use reasonable best efforts to, among
other things, perform the MCEL Military Tasks and the MCEL Consumer Tasks and
Dow shall use commercially reasonable efforts when requested by MCEL to perform
the Dow Military Tasks and the Dow Consumer Tasks in accordance with this
Agreement. By performing these obligations, MCEL will seek to cause the
occurrence of the Military Objectives and the Consumer Objectives (if any)
contained in the four (4) milestones described in this Article 2 (each, a
“Milestone” and, collectively, the “Milestones”) and, as a result of the
occurrence of all the Military Objectives or the Consumer Objectives in any such
Milestone, will achieve such Milestone as set forth in the Milestone Table. Upon
the achievement of each Milestone, Dow will be entitled to receive Series A
Preferred Stock and to purchase Series B Preferred Stock and receive Warrants,
subject to the terms and conditions of this Agreement and the other Transaction
Agreements.
 
2.2.  Milestones 1, 2, 3 and 4.  Each of the four (4) Milestones (“Milestone 1,”
“Milestone 2”, “Milestone 3” and “Milestone 4”, respectively) shall be achieved
upon the occurrence of either (i) all of the Military Objectives or (ii) all of
the Consumer Objectives, in either case, corresponding to such Milestone in the
Milestone Table set forth on Exhibit B of this Agreement (the “Milestone
Table”). Notwithstanding anything to the contrary set forth in the Milestone
Table, (i) if Milestone 2 is achieved prior to the achievement of Milestone 1,
then Milestone 1 will be deemed to have been achieved upon the achievement of
Milestone 2, (ii) if Milestone 3 is achieved prior to the achievement of
Milestone 1 and/or Milestone 2, then any prior Milestone that has not been
achieved at such time (Milestone 1 and/or Milestone 2, as the case may be) will
be deemed to have been achieved upon the achievement of Milestone 3, (iii) if
Milestone 4 is achieved prior to the achievement of Milestone 1, Milestone 2
and/or Milestone 3, then any prior Milestone that has not been achieved at such
time (Milestone 1, Milestone 2 and/or Milestone 3, as the case may be) will be
deemed to have been achieved upon the achievement of Milestone 4. In any such
event, all of the Closings (as defined in the Stock Purchase Agreement)
preceding the applicable Milestone shall occur simultaneously.
 
2.3.  Steering Committee.  The Parties shall establish and maintain a steering
committee (the “Steering Committee”) that will oversee the development
activities under, and all other aspects of the relationship contemplated by,
this Agreement and facilitate the relationship between Dow and MCEL as
explicitly set forth this Agreement. The Steering Committee shall consist of
four (4) individuals (each, a “Committee Member”), two (2) of which shall be
appointed by Dow at its sole discretion and two (2) of which shall be appointed
by MCEL at its sole discretion. The initial Committee Members shall be as
follows (a) two MCEL-appointed Committee Members shall be: (i) Adam Briggs and
(ii) John Battaglini and the two-Dow appointed Committee Members shall be: (i)
Director Emerging Energy Platform and (ii) another representative to be
appointed in the future; provided, however, either Party may replace such
Party’s Committee Members at any time by providing written notice to the other
Party. During the Term, the Steering Committee will meet from time to time and
in the manner as the Committee Members shall agree. Any action made by the
Steering Committee under this Agreement shall only be enforceable if at least
seventy-five percent (75%) of the Committee Members agree to such action in
writing. Notwithstanding anything to the contrary set forth herein, in no event
shall the Steering Committee have the right to modify, amend, supplement, change
or waive any provision or term of this Agreement.
 
2

--------------------------------------------------------------------------------


 
2.4.  No Restrictions.  In no event shall the obligations of the Parties
contained in this Agreement, the Stock Purchase Agreement, the other Transaction
Agreements or transactions contemplated hereby or thereby prevent or in any way
prohibit or restrain the either Party from engaging in any activities (including
without limitation, development activities, joint development activities,
investment activities or otherwise) which may be deemed to be directly or
indirectly competitive with the other Party, the current operations of the other
Party or the future business plans of the other Party, it being understood that
each Party may by itself or in combination with other third parties, develop,
manufacture, produce or sell hydrogen fuel cell products; provided, however,
each Party’s rights under this Section 2.4 shall be subject to all agreements
and restrictions of the Parties with respect to (i) Dow Intellectual Property,
MCEL-Contributed Intellectual Property (as defined below) and Joint Development
Intellectual Property under this Agreement, the Cross Licensing Agreement and
all other Transaction Agreements, (ii) the specific representations, warranties,
covenants and agreements contained in the Transaction Agreements and (iii)
confidentiality and non-solicitation obligations of the Parties under this
Agreement.
 

3. Intellectual Property.

 
3.1.  MCEL-Contributed IP.  MCEL hereby acknowledges and agrees that all
patents, copyrights, trade secrets, technical data, designs, concepts,
processes, formulae, know-how and information of MCEL as of the date of this
Agreement to be used by MCEL in furtherance of the purpose of this Agreement,
including without limitation the patents, copyrights and other intellectual
property set forth on Schedule 1, and all know-how and trade secrets embodied
therein shall collectively be, “MCEL-Contributed Intellectual Property”;
provided, however, neither (i) the intellectual property set forth on Schedule 2
of this Agreement nor (ii) the JDA Intellectual Property shall be deemed
MCEL-Contributed Intellectual Property. MCEL shall use the MCEL-Contributed
Intellectual Property to the extent necessary to meet its obligations under this
Agreement.
 
3.2.  Cross Licensing Agreement.  Simultaneously herewith, the Parties
acknowledge and agree that the Parties have entered into the Cross Licensing
Agreement with respect to the intellectual property matters related to the
transactions contemplated by this Agreement.
 
3

--------------------------------------------------------------------------------



 

4. Development Obligations of MCEL. 

 
4.1.  MCEL Obligations Generally.  During the Term, MCEL shall use its
reasonable best efforts to achieve each of the Military Objectives and each of
the Consumer Objectives as expeditiously as possible; provided, however, that in
the event the Board of Directors of MCEL determines in good faith that it is in
the best interests of MCEL to primarily pursue only the Military Objectives or
the Consumer Objectives in respect of MCEL’s efforts to achieve the unachieved
Milestones (such determination being a “One-Track Determination”), then MCEL
shall (i) promptly inform Dow that MCEL has made such One-Track Determination
and (ii) for the remainder of the Term MCEL shall use its reasonable best
efforts to achieve only the Military Objectives or the Consumer Objectives, as
the case may be, applicable to such unachieved Milestones.
 
4.2.  MCEL Obligations Per Milestone.  Without limiting the generality of
Section 4.1, MCEL shall perform, at a minimum, each of the incomplete MCEL
Military Tasks and the incomplete MCEL Consumer Tasks on the terms set forth in
this Section 4.2 regardless of the Milestone that has been achieved for purposes
of the Milestone Table; provided, however, if a Milestone has been achieved
under the Milestone Table due to the occurrence of all Military Objectives, on
the one hand, or Consumer Objectives, on the other hand, contained in such
Milestone, then for the purposes of this Section 4.2, the Military Objectives or
the Consumer Objectives, as applicable, contained in all preceding Milestones
shall be deemed to have occurred; provided, further, if MCEL has made a
One-Track Determination, then MCEL will only be required to perform such
incomplete MCEL Consumer Tasks or such incomplete MCEL Military Tasks, as
applicable.
 
(a)  MCEL Military Tasks - Throughout Term   For the time period commencing on
the date hereof and ending upon the earlier of the achievement of the Military
Objectives contained in Milestone 4 or the expiration of the Term, MCEL shall
(i) identify potential opportunities with military and/or government entities to
become Military Customers party to a Military Contract, Production-Ready
Military Contract and/or Military P.O. and exercise reasonable best efforts
through marketing and business development activities to enhance such potential
opportunities; (ii) exercise best efforts to comply with any then-effective
Military Contract, Production-Ready Military Contract or Military P.O.; and
(iii) prepare the filings for all government/regulatory approvals necessary and
appropriate for the use of NaBH4 for the military applications contemplated by
the Military Objectives, make such filings if and when applicable, and follow up
with specific government/regulatory bodies and exercise reasonable best efforts
to respond to further application issues as appropriate (the obligations
described in this clause (iii) being the “Military NaBH4 Approval Process”).
 
(b)  MCEL Military Tasks - Milestone 1.  From the date hereof until the
achievement of the Military Objectives contained in Milestone 1, MCEL shall (i)
develop proposed Military Prototype specifications to meet military needs for a
fuel cell power source and develop proposed terms for a future Military
Contract; (ii) develop and test the proposed Military Prototype and exercise
reasonable best efforts to make the appropriate improvements thereto prior to
the execution of the Military Contract; (iii) exercise reasonable best efforts
to negotiate and execute a bona fide proposed Military Contract; and (iv)
exercise reasonable best efforts to test, develop, manufacture and deliver a
Military Prototype meeting the specifications of the executed Military Contract.
 
4

--------------------------------------------------------------------------------


 
(c)  MCEL Military Tasks - Milestone 2.  From the date of achievement of the
Military Objectives contained in Milestone 1 until the achievement of the
Military Objectives contained in Milestone 2, MCEL shall (i) perform an
evaluation of the Military Prototype and MCEL’s performance under the Military
Contract to identify areas of improvement; (ii) develop and test the proposed
production-ready Military Prototype and exercise reasonable best efforts to make
the appropriate improvements thereto prior to execution of the Production-Ready
Military Contract; (iii) exercise reasonable best efforts to negotiate and
execute a proposed Production-Ready Military Contract; (iv) seek to become the
preferred provider or the exclusive provider of the production-ready Military
Prototype to the Military Customer under the Production-Ready Military Contract;
and (v) exercise reasonable best efforts to test, develop, manufacture and
deliver the Military Prototypes meeting the specifications of the executed
Production-Ready Military Contract.
 
(d)  MCEL Military Tasks - Milestone 3. From the date of achievement of the
Military Objectives contained in Milestone 2 until the achievement of the
Military Objectives contained in Milestone 3, MCEL shall (i) perform an
evaluation of the production-ready Military Prototype and MCEL’s performance
under the Production-Ready Military Contract to identify areas of improvement;
(ii) develop a manufacturing plan for a Military Product; (iii) if applicable,
identify and exercise reasonable best efforts to engage in discussions with
potential licensees and suppliers of intellectual property, raw materials and
products necessary or helpful for the manufacture of the production-ready
Military Product and seek access thereto in anticipation of the Military P.O.;
(iv) if applicable, exercise reasonable best efforts to negotiate and enter into
appropriate license agreements and supplier agreements in anticipation of the
Military P.O.; (v) if applicable, exercise reasonable best efforts to acquire
required technology (by merger, acquisition, purchase or otherwise) to perform a
proposed Military P.O.; (vi) develop and test the proposed Military Product and
exercise reasonable best efforts to make the appropriate improvements thereto
prior to the execution of the Military P.O.; and (vii) exercise reasonable best
efforts to negotiate and execute a proposed Military P.O.; provided, that
clauses (iii) and (iv) of this Section 4.2(d) shall be subject to Section 9.2.
 
(e)  MCEL Military Tasks - Milestone 4. From the date of achievement of the
Military Objectives contained in Milestone 3 until the achievement of the
Military Objectives contained in Milestone 4, MCEL shall exercise reasonable
best efforts to test, develop, manufacture and deliver the Military Products
meeting the specifications of the executed Military P.O.
 
(f)  MCEL Consumer Tasks - Throughout Term. For the time period commencing on
the date hereof and ending upon the earlier of the achievement of the Consumer
Objectives contained in Milestone 4 and the expiration of the Term, MCEL shall
(i) identify potential opportunities with OEMs to be party to a Consumer
Contract and/or Consumer P.O. and exercise reasonable best efforts through
marketing and business development activities to enhance such potential
opportunities; (ii) exercise best efforts to comply with any then-effective
Consumer Contract or Consumer P.O.; and (iii) prepare the filings for all
government/regulatory approvals necessary and appropriate for the use of NaBH4
for the consumer applications contemplated by the Consumer Objectives, make such
filings if and when applicable, and follow up with specific
government/regulatory bodies and exercise reasonable best efforts to respond to
further application issues as appropriate (the obligations described in this
clause (iii) being the “Consumer NaBH4 Approval Process”).
 
5

--------------------------------------------------------------------------------


 
(g)  MCEL Consumer Tasks - Milestone 1. From the date hereof until the
achievement of the Consumer Objectives contained in Milestone 1, MCEL shall (i)
develop proposed Consumer Prototype specifications to meet consumer needs for a
fuel cell power source and develop proposed terms for any future Consumer
Contract; (ii) develop and test the proposed Consumer Prototype and exercise
reasonable best efforts to make the appropriate improvements thereto; (iii)
exercise reasonable best efforts to solicit letters of support from potential
OEMS with respect to the Consumer Prototype; and (iv) exercise reasonable best
efforts to attempt to negotiate and execute a bona fide proposed Consumer
Contract.
 
(h)  MCEL Consumer Tasks - Milestone 2. From the date of achievement of the
Consumer Objectives contained in Milestone 1 until the achievement of the
Consumer Objectives contained in Milestone 2, MCEL shall exercise reasonable
best efforts to test, develop, manufacture and deliver the Consumer Prototypes
meeting the specifications of the executed Consumer Contract.
 
(i)  MCEL Consumer Tasks - Milestone 3. There are no MCEL Consumer Tasks to be
performed in connection with Milestone 3.
 
(j)  MCEL Consumer Tasks - Milestone 4. From the date of achievement of the
Consumer Objectives contained in Milestone 2 until the achievement of the
Consumer Objectives contained in Milestone 4, MCEL shall (i) perform an
evaluation of the Consumer Prototype and MCEL’s performance under the Consumer
Contract to identify areas of improvement; (ii) develop a manufacturing plan for
a Consumer Product; (iii) if applicable, identify and exercise reasonable best
efforts to engage in discussions with potential licensees and suppliers of
intellectual property, raw materials and products necessary or helpful for the
manufacture of the Consumer Product and seek access thereto in anticipation of
the Consumer P.O.; (iv) if applicable, exercise reasonable best efforts to
negotiate and enter into appropriate license agreements and supplier agreements
in anticipation of Consumer P.O.; (v) if applicable, exercise reasonable best
efforts to acquire required technology (by merger, acquisition, purchase or
otherwise) to perform a proposed Consumer P.O.; (vii) develop and test the
proposed Consumer Product and exercise reasonable best efforts to make the
appropriate improvements thereto prior to execution of the Consumer P.O.; (viii)
exercise reasonable best efforts to negotiate and execute a proposed Consumer
P.O.; and (ix) exercise reasonable best efforts to comply with all terms of the
executed Consumer P.O.; provided, that clauses (iii) and (iv) of this Section
4.2(j) shall be subject to Section 9.2.
 
6

--------------------------------------------------------------------------------



 

5. Development Obligations of Dow. 

 
5.1.  Dow Obligations Generally.
 
(a)  Dow FTEs Per Milestone. Dow shall, at the request of MCEL, use commercially
reasonable efforts to make available to MCEL at a maximum such number of FTEs as
follows:
 
(i)  from the date hereof until the achievement of Milestone 1, Dow shall, at
the request of MCEL, make available at a maximum one (1) FTE to use commercially
reasonable efforts to (i) perform each of the incomplete Dow Military Tasks set
forth in Section 5.2(a) and (b) and/or incomplete Dow Consumer Tasks set forth
in Section 5.2(f) and (g), respectively, and (ii) provide commercial and
technical services from Dow’s current resources related to the characterization
of chemicals, chemical processes, plastics, and plastic parts with respect to
the then-applicable commercially reasonable efforts of Dow under Section 5.2;
 
(ii)  from the date of achievement of Milestone 1 until the achievement of
Milestone 2, Dow shall, at the request of MCEL, make available at a maximum
three (3) FTEs to use commercially reasonable efforts to (i) perform each of the
incomplete Dow Military Tasks set forth in Section 5.2(a) and (c) and/or
incomplete Dow Consumer Tasks set forth in Section 5.2(f) and (h), respectively,
and (ii) provide commercial and technical services from Dow’s current resources
related to the characterization of chemicals, chemical processes, plastics, and
plastic parts with respect to the then-applicable commercially reasonable
efforts of Dow under Section 5.2; and
 
(iii)  from the date of achievement of Milestone 2 until the achievement of
Milestone 4, Dow shall, at the request of MCEL, make available at a maximum six
(6) FTEs to use commercially reasonable efforts to (i) perform each of the
incomplete Dow Military Tasks set forth in Section 5.2(a), (d) and (e) and/or
incomplete Dow Consumer Tasks set forth in Section 5.2(f), (i) and (j),
respectively, and (ii) provide commercial and technical services from Dow’s
current resources related to the characterization of chemicals, chemical
processes, plastics, and plastic parts with respect to the then-applicable
commercially reasonable efforts of Dow under Section 5.2;
 
provided, however, upon the request of either Party upon the achievement of any
Milestone, the Steering Committee shall review whether to change the number of
FTEs that Dow shall make available under this Section 5.1(a); provided, further,
that there shall be no modification of this Section 5.1(a) or the term “FTE”
without the written agreement of the Parties. 
 
7

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, Dow shall only use such commercially reasonable
efforts that relate to a Dow Military Task for a Military Objective or a Dow
Consumer Task for a Consumer Objective for which MCEL is using its reasonable
best efforts to cause to occur; provided, further, if MCEL has made a One-Track
Determination, Dow shall only be required to use commercially reasonable efforts
to perform the incomplete Dow Military Tasks or Dow Consumer Tasks, as
applicable, that MCEL is continuing to pursue and otherwise on the terms of this
Article 5.
 
5.2.  Dow Obligations Per Milestone.
 
(a)  Dow Military Tasks - Throughout Term. To the extent required by Section 5.1
above, throughout the Term, Dow Military Tasks shall include (i) assisting MCEL
in the identification of potential opportunities with military and/or government
entities to become a Military Customer party to a Military Contract,
Production-Ready Military Contract and/or Military P.O and (ii) assisting MCEL
in the Military NaBH4 Approval Process. 
 
(b)  Dow Military Tasks - Milestone 1. To the extent required by Section 5.1
above, from the date hereof until the achievement of the Military Objectives
contained in Milestone 1, Dow Military Tasks shall include assisting MCEL in its
efforts to secure funding under and enter into the Military Contract.
 
(c)  Dow Military Tasks - Milestone 2. To the extent required by Section 5.1
above, from the date of achievement of the Military Objectives contained in
Milestone 1 until the achievement of the Military Objectives contained in
Milestone 2, Dow Military Tasks shall include (i) assisting MCEL to develop the
Military Prototype and (ii) assisting MCEL in its optimization of chemical
systems within the Field of Use and Application for the production of hydrogen.
 
(d)  Dow Military Tasks - Milestone 3. To the extent required by Section 5.1
above, from the date of achievement of the Military Objectives contained in
Milestone 2 until the achievement of the Military Objectives contained in
Milestone 3, Dow Military Tasks shall include (i) assisting MCEL in development
of manufacturing plan for Military Product; (ii) assisting MCEL in its
identification and discussions with potential licensees and suppliers of
intellectual property, raw materials and products necessary or helpful for the
manufacture of the production-ready Military Product and seek access thereto in
anticipation of the Military P.O.; and (iii) assisting MCEL in its negotiating
and entering into appropriate license agreements and supplier agreements with
MCEL on mutually-satisfactory terms and/or assisting MCEL in its negotiation of
appropriate license agreements and supplier agreements with third parties, if
appropriate, in anticipation of Military P.O.; provided, that clauses (iii) of
this Section 5.2(d) shall be subject to Section 9.2.
 
(e)  Dow Military Tasks - Milestone 4. To the extent required by Section 5.1
above, from the date of achievement of the Military Objectives contained in
Milestone 3 until the achievement of the Military Objectives contained in
Milestone 4, Dow Military Tasks shall include assisting MCEL in its establishing
and utilizing manufacturing capabilities and distribution chain for Military
Products.
 
8

--------------------------------------------------------------------------------


 
(f)  Dow Consumer Tasks - Throughout Term. To the extent required by Section 5.1
above, throughout the Term, Dow Consumer Tasks shall include (i) attempting to
use corporate contacts within potential OEMs to assist MCEL in its promotion of
the Consumer Prototype and or the Consumer Product and (ii) assisting MCEL in
the Consumer NaBH4 Approval Process.
 
(g)  Dow Consumer Tasks - Milestone 1. To the extent required by Section 5.1
above, from the date hereof until the achievement of the Consumer Objectives
contained in Milestone 1, Dow Consumer Tasks shall include (i) providing market
research developed by Dow with respect to proposed technologies for Consumer
Prototype, if any; and (ii) assisting MCEL in its meetings with OEMs to promote
Dow’s plans and capabilities, if any, with respect to the Consumer Prototype.
 
(h)  Dow Consumer Tasks - Milestone 2. To the extent required by Section 5.1
above, from the date of achievement of the Consumer Objectives contained in
Milestone 1 until the achievement of the Consumer Objectives contained in
Milestone 2, Dow Consumer Tasks shall include (i) providing Consumer Prototype
technology evaluation capabilities to assist with technical due diligence
thereof; and (ii) assisting MCEL in its identification of manufacturing and
quality control assessment for the Consumer Prototype.
 
(i)  Dow Consumer Tasks - Milestone 3. There are no Dow Consumer Tasks to be
performed in connection with Milestone 3.
 
(j)  Dow Consumer Tasks - Milestone 4. To the extent required by Section 5.1
above, from the date of achievement of the Consumer Objectives contained in
Milestone 3 until the achievement of the Consumer Objectives contained in
Milestone 4, Dow Consumer Tasks shall include (i) assisting MCEL to develop the
Consumer Product; (ii) assisting MCEL in development of manufacturing plan for
Consumer Product; (iii) assisting MCEL in its identification and discussions
with potential licensees and suppliers of intellectual property, raw materials
and products necessary or helpful for the manufacture of the Consumer Product
and seek access thereto in anticipation of the Consumer P.O.; and (iv) assisting
MCEL in its negotiating and entering into appropriate license agreements and
supplier agreements with MCEL on mutually-satisfactory terms and/or assist MCEL
in its negotiation of appropriate license agreements and supplier agreements
with third parties, if appropriate, in anticipation of Consumer P.O.; provided,
that clauses (iii) and (iv) of this Section 5.2(j) shall be subject to Section
9.2.
 

6. Compensation to Dow Upon Achievement of Milestones.

 
6.1.  Compensation Per Milestone. Subject to the Stock Purchase Agreement and
this Agreement:
 
(a)  First Closing. In exchange for entering into this Agreement, the Parties
acknowledge and agree that MCEL has issued to Dow, and Dow has accepted, such
number of shares of Series A-0 Preferred (as defined in the Stock Purchase
Agreement) equal to a 3% Ownership Interest as part of the First Closing (as
defined in the Stock Purchase Agreement);
 
9

--------------------------------------------------------------------------------


 
(b)  Upon Achievement of Milestone 1. Upon the achievement of Milestone 1 and in
the event Dow elects to pay to MCEL at least the Minimum Series B Investment at
the Second Closing (as defined in the Stock Purchase Agreement), MCEL shall
issue to Dow, and Dow shall accept (subject to the terms of the Stock Purchase
Agreement), such number of shares of Series A-1 Preferred (as defined in the
Stock Purchase Agreement) that equal, when combined with such number of the
Series B-1 Preferred (as defined in the Stock Purchase Agreement) and Warrants,
if any, purchased by Dow at the Second Closing with the Minimum Series B
Investment, a 4% Ownership Interest.
 
(d)  Upon Achievement of Milestone 2. Upon the achievement of Milestone 2 and in
the event Dow elects to pay to MCEL at least the Minimum Series B Investment at
the Third Closing (as defined in the Stock Purchase Agreement), MCEL shall issue
to Dow, and Dow shall accept (subject to the terms of the Stock Purchase
Agreement), such number of shares of Series A-2 Preferred (as defined in the
Stock Purchase Agreement) that equal, when combined with such number of the
Series B-2 Preferred (as defined in the Stock Purchase Agreement) and Warrants,
if any, purchased by Dow at the Third Closing with the Minimum Series B
Investment, a 3% Ownership Interest.
 
(f)  Upon Achievement of Milestone 3. Upon the achievement of Milestone 3 and in
the event Dow elects to pay to MCEL at least the Minimum Series B Investment at
the Fourth Closing (as defined in the Stock Purchase Agreement), MCEL shall
issue to Dow, and Dow shall accept (subject to the terms of the Stock Purchase
Agreement), such number of shares of Series A-3 Preferred (as defined in the
Stock Purchase Agreement) that equal, when combined with such number of the
Series B-3 Preferred (as defined in the Stock Purchase Agreement) and Warrants,
if any, purchased by Dow at the Fourth Closing with the Minimum Series B
Investment, a 5% Ownership Interest.
 
(g)  Upon Achievement of Milestone 4. Upon the achievement of Milestone 4 and in
the event Dow elects to pay to MCEL at least the Minimum Series B Investment at
the Fifth Closing (as defined in the Stock Purchase Agreement), MCEL shall MCEL
shall issue to Dow, and Dow shall accept (subject to the terms of the Stock
Purchase Agreement), such number of shares of Series A-4 Preferred (as defined
in the Stock Purchase Agreement) that equal, when combined with such number of
the Series B-4 Preferred (as defined in the Stock Purchase Agreement) and
Warrants, if any, purchased by Dow at the Fifth Closing with the Minimum Series
B Investment, a 4.9% Ownership Interest.
 

6.2. Limitations on Compensation.

 
(a)  Failure to Pay the Minimum Series B Investment. In the event Dow does not
pay to MCEL at least the Minimum Series B Investment in connection with the
achievement of any Milestone at the applicable Closing (as defined in the Stock
Purchase Agreement) pursuant to the Stock Purchase Agreement, the shares of
Series A Preferred Stock that MCEL is required to issue to Dow shall be subject
to reduction pursuant to the terms of the Stock Purchase Agreement and Section
11.4(ii) of this Agreement shall apply.
 
(b)  Deferred Shares. Subject to the terms of the Stock Purchase Agreement, in
the event that, in connection with the achievement of any Milestone, Dow elects
(in its sole discretion) not to accept, in whole or in part, any Series A
Preferred Stock that Dow is entitled to receive upon such Milestone (the
“Deferred Securities”), MCEL shall hold such Deferred Securities in reserve for
a period of up to twelve (12) months from the date of non-acceptance by Dow (the
“Deferral Period”). Dow shall have the right, at any time and from time to time,
during the Deferral Period to receive all or a portion of the Deferred
Securities upon the same terms and conditions that Dow would have received the
Deferred Securities at the time of original issuance.
 
10

--------------------------------------------------------------------------------


 
(c)  Excess Shares. Subject to the terms of the Stock Purchase Agreement, if, at
any time, an issuance of Series A Preferred Stock or Series B Preferred Stock
(or shares of Common Stock issuable upon conversion thereof or upon the exercise
of Warrants) would result in Dow holding greater than a 19.9% Ownership Interest
in respect of Series A Preferred Stock, Series B Preferred Stock and Warrants
acquired pursuant to the terms of the Stock Purchase Agreement, then the amount
of Series A Preferred Stock or Series B Preferred Stock in excess of Dow’s 19.9%
Ownership Interest (the “Excess Shares”) shall be held in reserve by MCEL. Dow
shall have the right, at any time and from time to time, when Dow’s Ownership
Interest is less than 19.9%, to receive or purchase such Excess Shares, in whole
or in part, upon the same terms and conditions that Dow would have received or
purchased such Excess Shares at the time of the initial offering of such Excess
Shares.
 
(d)  No Additional Compensation. In the event that Dow makes available more FTEs
than specified in Section 5.1 or provides services in addition to those
described in Section 5.2, Dow shall not be entitled to receive compensation
pursuant to this Agreement that is in addition to the compensation described in
Section 6.1.
 
7.    Representations and Warranties By MCEL. MCEL makes the representations and
warranties set forth below in this Article 7.
 
7.1.  General Representations and Warranties.
 
(a)  Corporate Power and Authorization. MCEL has all requisite legal and
corporate power and authority to enter into this Agreement and perform its
obligations in accordance with the terms of this Agreement. The execution and
delivery of this Agreement by MCEL and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of MCEL and no further action is required by MCEL. This
Agreement has been duly executed and delivered by MCEL and constitutes the valid
and binding obligation of MCEL enforceable against MCEL in accordance with its
respective terms except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
(b)  Filings, Consents and Approvals. MCEL is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by MCEL of this Agreement in accordance with its terms.
 
11

--------------------------------------------------------------------------------


 
7.2.  MCEL’s Commitment. This Agreement is made with MCEL in reliance upon
MCEL’s representation to Dow that MCEL is fully committed on the date of this
Agreement to focusing primarily upon the development activities within the Field
of Use and within the Application and the other obligations of MCEL contemplated
by this Agreement. MCEL acknowledges that Dow is presently engaged in other
business activities and may in the future be engaged in other business
activities.
 
7.3.  MCEL-Contributed Intellectual Property.  Except as stated on Schedule 7.3:
 
(a)  No MCEL-Contributed Intellectual Property or product or service of MCEL
related to MCEL-Contributed Intellectual Property is subject to any proceeding
or outstanding decree, order, judgment, agreement, contract or stipulation
restricting in any manner the use, transfer or licensing thereof by MCEL, or
which may affect the validity, use or enforceability of such MCEL-Contributed
Intellectual Property. Each item of registered MCEL-Contributed Intellectual
Property is presumed valid and subsisting. All necessary registration,
maintenance and renewal fees currently due in connection with registered
MCEL-Contributed Intellectual Property have been made and all necessary
documents, recordations and certifications in connection with such registered
MCEL-Contributed Intellectual Property have been filed with the relevant patent,
copyright, trademark or other Government Authority for the purpose of
maintaining such registered MCEL-Contributed Intellectual Property.
 
(b)  MCEL owns and has exclusive title to, or has licenses (sufficient for the
conduct of the business of MCEL as currently conducted and as proposed to be
conducted) to, each item of MCEL-Contributed Intellectual Property used in
connection with the conduct of the business of MCEL as currently conducted and
as proposed to be conducted free and clear of any lien, and MCEL is the
exclusive owner or exclusive licensee of all trademarks and service marks, trade
names and domain names used in connection with the operation or conduct of the
business of MCEL, free and clear of all liens.
 
(c)  MCEL owns exclusively all copyrighted works that are MCEL products or which
MCEL otherwise expressly purports to own, free and clear of all liens.
 
(d)  To the extent that any MCEL-Contributed Intellectual Property has been
developed or created by a third party for MCEL, MCEL has a written agreement
with such third party with respect thereto and MCEL thereby either (i) has
obtained ownership of and is the exclusive owner of, or (ii) has obtained a
license (sufficient for the conduct of the business of MCEL as currently
conducted and as proposed to be conducted, including MCEL’s development
activities contemplated hereby) to all of such third party’s MCEL-Contributed
Intellectual Property in such work, material or invention by operation of law or
by valid assignment.
 
(e)  All contracts relating to the MCEL-Contributed Intellectual Property are in
full force and effect. The consummation of the transactions contemplated by this
Agreement will neither violate nor result in a breach, modification,
cancellation, termination or suspension of any of such contracts. MCEL is in
compliance in all material respects with all such contracts and has not breached
any material term of any such contract. To the knowledge of MCEL, all other
parties to such contracts are in compliance in all respects with all such
contracts and have not breached any term of any such contract.
 
12

--------------------------------------------------------------------------------


 
(f)  To MCEL’s knowledge, the operation of the business of MCEL as it is
currently conducted and as proposed to be conducted, including MCEL’s
development activities contemplated hereby, has not, does not and will not
infringe or misappropriate in any manner the intellectual property of any third
party or constitute unfair competition or trade practices under the applicable
laws of any jurisdiction.
 
(g)  To MCEL’s knowledge, MCEL has not received written notice from any third
party or any other overt threats from any third party, that the operation of the
business of MCEL as it is currently conducted and as proposed to be conducted,
or any act, product or service of MCEL, infringes or misappropriates the
intellectual property of any third party or constitutes unfair competition or
trade practices under the applicable laws of any jurisdiction.
 
(h)  To the knowledge of MCEL, no Person has or is infringing or
misappropriating any MCEL-Contributed Intellectual Property.
 
(i)  MCEL has taken steps which it believes to be reasonable to protect the
rights of MCEL in the Proprietary Information of MCEL or any trade secrets or
confidential information of third parties used, and, without limiting the
foregoing, MCEL has enforced a policy requiring each employee, consultant and
independent contractor to execute a proprietary information/confidentiality
agreement in substantially the form provided to Dow, and except under
confidentiality obligations, or in connection with pursuing patent rights by
filing applications for patents in the U.S. or foreign patent and trademark
offices, there has not been any disclosure by MCEL of any such trade secrets or
confidential information.
 
7.4.  Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES PROVIDED IN THIS
AGREEMENT, THE STOCK PURCHASE AGREEMENT, THE CROSS-LICENSING AGREEMENT AND THE
PATENT ASSIGNMENT AGREEMENT (AS DEFINED IN THE STOCK PURCHASE AGREEMENT), MCEL
MAKES NO OTHER REPRESENTATIONS WITH RESPECT TO MCEL-CONTRIBUTED INTELLECTUAL
PROPERTY AND EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OR MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE ARISING FROM A COURSE OF DEALING
OR USAGE OF TRADE WITH RESPECT TO MCEL-CONTRIBUTED INTELLECTUAL PROPERTY OR
REPRESENTATIONS AND WARRANTIES OF NON-INFRINGEMENT.
 
7.5.  JDA Intellectual Property.  Except as stated on Schedule 7.5:
 
(a)  To MCEL’s knowledge, no JDA Intellectual Property or JDA Product or service
of MCEL related to JDA Intellectual Property is subject to any proceeding or
outstanding decree, order, judgment, agreement, contract or stipulation
restricting in any manner the use, transfer or licensing thereof by MCEL, or
which may affect the validity, use or enforceability of such JDA Intellectual
Property. Each item of registered JDA Intellectual Property is presumed valid
and subsisting. All necessary registration, maintenance and renewal fees
currently due in connection with registered JDA Intellectual Property have been
made and all necessary documents, recordations and certifications in connection
with such registered JDA Intellectual Property have been filed with the relevant
patent, copyright, trademark or other Government Authority for the purpose of
maintaining such registered JDA Intellectual Property.
 
13

--------------------------------------------------------------------------------


 
(b)  MCEL owns and has exclusive title to, or has licenses (sufficient for the
conduct of the business of MCEL as currently conducted and as proposed to be
conducted) to, each item of JDA Intellectual Property used in connection with
the conduct of the business of MCEL as currently conducted and as proposed to be
conducted free and clear of any lien, and MCEL is the exclusive owner or
exclusive licensee of all trademarks and service marks, trade names and domain
names used in connection with the operation or conduct of the business of MCEL,
free and clear of all liens.
 
(c)  MCEL owns exclusively all copyrighted works that are MCEL products or which
MCEL otherwise expressly purports to own, free and clear of all liens.
 
(d)  To the extent that any JDA Intellectual Property has been developed or
created by a third party for MCEL, MCEL has a written agreement with such third
party with respect thereto and MCEL thereby either (i) has obtained ownership of
and is the exclusive owner of, or (ii) has obtained a license (sufficient for
the conduct of the business of MCEL as currently conducted and as proposed to be
conducted) to all of such third party’s JDA Intellectual Property in such work,
material or invention by operation of law or by valid assignment.
 
(e)  All contracts relating to the JDA Intellectual Property are in full force
and effect. The consummation of the transactions contemplated by this Agreement
will neither violate nor result in a breach, modification, cancellation,
termination or suspension of any of such contracts. MCEL is in compliance in all
materials respects with all such contracts and has not breached any material
term of any such contract. To the knowledge of MCEL, all other parties to such
contracts are in compliance in all respects with all such contracts and have not
breached any term of any such contract.
 
(f)  To MCEL’s knowledge, the operation of the business of MCEL as it is
currently conducted and as proposed to be conducted, including MCEL’s
development activities contemplated hereby, has not, does not and will not
infringe or misappropriate in any manner the intellectual property of any third
party or, to the knowledge of MCEL, constitute unfair competition or trade
practices under the applicable laws of any jurisdiction.
 
(g)  To MCEL’s knowledge, MCEL has not received written notice from any third
party or any other overt threats from any third party, that the operation of the
business of MCEL as it is currently conducted and as proposed to be conducted,
or any act, product or service of MCEL, infringes or misappropriates the
intellectual property of any third party or constitutes unfair competition or
trade practices under the applicable laws of any jurisdiction.
 
14

--------------------------------------------------------------------------------


 
(h)  To the knowledge of MCEL, no Person has or is infringing or
misappropriating any JDA Intellectual Property.
 
(i)  MCEL has taken steps which it believes to be reasonable to protect the
rights of MCEL in the Proprietary Information of MCEL or any trade secrets or
confidential information of third parties used, and, without limiting the
foregoing, MCEL has enforced a policy requiring each employee, consultant and
independent contractor to execute a proprietary information/confidentiality
agreement in substantially the form provided to Dow, and except under
confidentiality obligations, or in connection with pursuing patent rights by
filing applications for patents in the U.S. or foreign patent and trademark
offices, there has not been any disclosure by MCEL of any such Proprietary
Information.
 
7.6.  Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES PROVIDED IN THIS
AGREEMENT, THE STOCK PURCHASE AGREEMENT, THE CROSS-LICENSING AGREEMENT AND THE
PATENT ASSIGNMENT AGREEMENT (AS DEFINED IN THE STOCK PURCHASE AGREEMENT), MCEL
MAKES NO OTHER REPRESENTATIONS WITH RESPECT TO JDA INTELLECTUAL PROPERTY AND
EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE OR OTHERWISE ARISING FROM A COURSE OF DEALING OR USAGE OF
TRADE WITH RESPECT TO JDA INTELLECTUAL PROPERTY OR REPRESENTATIONS AND
WARRANTIES OF NON-INFRINGEMENT.
 
8.    Representations and Warranties By Dow. Dow makes the representations and
warranties set forth below in this Article 8.
 
8.1.  General Representations and Warranties.
 
(a)  Corporate Authority. Dow has all requisite legal and corporate power and
authority to enter into this Agreement. The execution and delivery of this
Agreement and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of Dow. This
Agreement has been duly executed and delivered by Dow and constitutes the valid
and binding obligation of Dow enforceable against it in accordance with its
terms except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies
 
(b)  Binding Obligations. Dow is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Dow of this Agreement in accordance with its terms.
 
(c)  Dow acknowledges that MCEL is presently engaged in other business
activities and may in the future be engaged in other business activities.
 
15

--------------------------------------------------------------------------------


 
8.2.  Disclaimer. DOW MAKES NO OTHER REPRESENTATIONS, INCLUDING WITHOUT
LIMITATION, WITH RESPECT TO DOW-LICENSED INTELLECTUAL PROPERTY AND EXPLICITLY
DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE
ARISING FROM A COURSE OF DEALING OR USAGE OF TRADE WITH RESPECT TO DOW-LICENSED
INTELLECTUAL PROPERTY OR REPRESENTATIONS AND WARRANTIES OF NON-INFRINGEMENT.
 

9. Other Agreements Relating to the Joint Development Activities.

 
9.1.  Confidential Information.
 
(a)  Confidentiality. Each Party (in either case, the “Receiving Party”) shall,
and shall cause its directors, officers, employees, agents or advisors
(collectively, “Representatives”) to, hold in confidence, and not disclose to
any Person without the prior written consent of the other Party (which in the
case of MCEL shall be signed by the president or a senior vice president in
either case, the “Disclosing Party”), or use in any manner except as
contemplated by this Agreement, all Proprietary Information of the Disclosing
Party obtained by it in connection with this Agreement, during the Term and for
ten (10) years thereafter except that such Proprietary Information may be
disclosed (i) where necessary to any regulatory authorities or governmental
agencies, (ii) if required by court order or decree or applicable law or by the
rules of any securities exchange on which such Party is listed, (iii) if it is
available from public or published information, (iv) if it is received from a
third party not known to such Party to be under an obligation to keep such
information confidential, (v) if it is or becomes known to the public other than
through disclosure by such Party or its Representatives, (vi) if such Party can
demonstrate it was in its possession prior to disclosure thereof in connection
with this Agreement, or (vii) if such Party can demonstrate it was independently
developed by it.
 
(b)  Proprietary Information. The term “Proprietary Information” means, with
respect to either Party, all information concerning such Party’s business
activities, business relationships and financial affairs which has become, or
may become, known to the Receiving Party in connection with this Agreement,
including, without limitation, the intellectual property of such Party
(including any intellectual property covered by this Agreement or the
Cross Licensing Agreement), business plans or processes, trade secrets,
technical information, know-how, research and development activities, product
and marketing plans, business relationships, financing plans, financing sources
and financing proposals, customer and supplier information and information
disclosed to the Receiving Party by third parties of a proprietary or
confidential nature or under an obligation of confidence. Proprietary
Information is contained in various media, including, without limitation, patent
applications, computer programs in object and/or source code, flow charts,
storyboards and other program documentation, manuals, plans, drawings, designs,
technical specifications, laboratory notebooks, supplier and customer lists,
internal financial data and other documents and records of such Party, as well
as all notes, analyses, compilations, studies, interpretations or other
documents prepared by the Receiving Party or its Representatives which contain,
reflect or are based upon, in whole or in part, the Proprietary Information.
 
16

--------------------------------------------------------------------------------


 
(c)  Protection of Proprietary Information. The Receiving Party shall limit
access to such other Party’s Proprietary Information to its Representatives
requiring access to achieve the purposes contemplated by this Agreement. The
Receiving Party shall exercise all reasonable precautions to protect the
integrity and confidentiality of the other Party’s Proprietary Information that
is in its possession, including advising its employees and Representatives that
are actively engaged in activities under this Agreement of its obligations under
this Section 9. Upon the termination of this Agreement, each Party shall
promptly return to the other Party any and all materials containing any the
other Party’s Proprietary Information in such Party’s possession or under such
Party’s control and shall promptly destroy any Proprietary Information prepared
by it or its Representatives; provided, further, each Party, upon request of the
other Party, shall certify in a letter to such Party that is has performed the
foregoing return and/or destruction in full compliance with this Section 9.1(c).
 
(d)  Required Disclosure. If the Receiving Party or its Representatives are
requested or required (by oral questions, interrogatories, requests for
information or documents in legal proceedings, subpoena, civil investigative
demand or other similar process) to disclose any of the such other Party’s
Proprietary Information, the Receiving Party shall provide the other Party with
prompt written notice of any such request or requirement so that the other Party
may seek a protective order or other appropriate remedy and/or waive compliance
with the provisions of this agreement. If, in the absence of a protective order
or other remedy or the receipt of a waiver by the other Party, the Receiving
Party concludes, after consultation with legal counsel, that it nonetheless
legally compelled to disclose such other Party’s Proprietary Information, the
Receiving Party or its Representative may, without liability hereunder, disclose
only that portion of such other Party’s Proprietary Information which is legally
required to be disclosed, provided that the Receiving Party exercise its
reasonable best efforts to preserve the confidentiality of such other Party’s
Proprietary Information, including, without limitation, by reasonably
cooperating with such other Party’s efforts to obtain an appropriate protective
order or other reliable assurance that confidential treatment will be accorded
the Proprietary Information.
 
(e)  Ownership of Proprietary Information; Liability. Each Party acknowledges
that all Proprietary Information of the other Party is and shall remain the
exclusive property of such other Party. Except as otherwise provided in this
Agreement, each Party understands and acknowledges that the other Party does not
make any representation or warranty, express or implied, as to the accuracy or
completeness of such other Party’s Proprietary Information and that neither
Party nor any of its Representatives shall have any liability relating to or
resulting from the use of such other Party’s Proprietary Information or any
errors or omission therefrom.
 
(f)  Equitable Remedies. Each Party acknowledges that the restrictions contained
in this Section 9.1 are necessary for the protection of the business and
goodwill of the other Party. Each Party agrees that any breach or threatened
breach of this Section 9.1 by such Party may cause irreparable damage to the
other Party and, in the event of such breach or threatened breach, such other
Party shall be entitled, in addition to monetary damages and to any other
remedies available to such other Party under this Agreement or at law, to
equitable relief, including injunctive relief, and to the payment of all costs
incurred by such other Party in enforcing the provisions of this Agreement,
including reasonable attorneys’ fees.
 
17

--------------------------------------------------------------------------------


 
9.2.  License and Supplier Arrangements with Third Parties.
 
(a)  Intent of Parties. With respect to all potential licensees and suppliers of
intellectual property, raw materials, and products necessary for or helpful to
the manufacture of (i) the production-ready Military Products in anticipation of
the Military P.O. with respect to Milestone 3 and/or (ii) the Consumer Products
in anticipation of the Consumer P.O. with respect to Milestone 4 (each, a
“Material MCEL Agreement”), in each case in accordance with Section 4.2 and
Section 5.2, it is the intent of the Parties that Dow may provide all licensee
and supplier resources under all such Material MCEL Agreements with MCEL on
terms mutually-satisfactory to the Parties.
 
(b)  Right of First Refusal. Notwithstanding the foregoing, during the Term, in
the event MCEL proposes to enter into a Material MCEL Agreement with a third
party, Dow shall have a right of first refusal to enter into such proposed
Material MCEL Agreement with MCEL on substantially similar terms and conditions
as those contained in the proposed Material MCEL Agreement with such third
party, subject to the procedure contained in Sections 9.2(c), (d) and (e).
 
(c)  Notice of Proposed Transfer. After the achievement of Milestone 1, before
effecting any proposed Material MCEL Agreement with a third party, MCEL shall
give written notice (i) to Dow describing the scope of activities under the
proposed Material MCEL Agreement, the identity of the proposed third party and
the material terms of such proposed Material MCEL Agreement (the “Agreement
Notice”). MCEL shall also certify to Dow that the proposed Material MCEL
Agreement is a bona fide transaction and that the third party is ready, willing
and able (financially and otherwise) to enter into the proposed Material MCEL
Agreement.
 
(d)  Exercise of Right of First Refusal. At any time within the ten
(10)-Business Day period immediately following the receipt of the Agreement
Notice, Dow may elect to exercise the right of first refusal set forth in
Section 9.2(b). The entering into of any Material MCEL Agreement pursuant to the
exercise of any such right of first refusal shall in no event be held more than
thirty (30)-days after exercise of such right of first refusal.
 
(e)  Material MCEL Agreement with a Third Party. If (i) Dow fails to exercise
the right of first refusal under Section 9.2(b) within the ten (10)-Business Day
period following receipt of the Agreement Notice on substantially similar terms
and conditions as the those contained in the Agreement Notice or (ii) Dow fails
to enter into the Material MCEL Agreement within the thirty (30)-day period
specified therefor in Section 9.2(d), then MCEL may, not later than thirty (30)
days following the later of clause (i) and (ii) of this Section 9.2(e), enter
into the Material MCEL Agreement on the terms and conditions described in such
Agreement Notice. Any proposed Material MCEL Agreement on terms and conditions
materially different from those described in the Agreement Notice, as well as
entering into the proposed Material MCEL Agreement with a third party after the
expiration of such thirty (30)-day period, shall again be subject to the right
of first refusal set forth in Section 9.2(b) and shall require compliance by
MCEL with the procedure described in Sections 9.2(c), (d) and (e).
 
18

--------------------------------------------------------------------------------


 
9.3.  Non-Solicitation of Employees. Each Party agrees that during the Term and
for a period of twelve (12) months following expiration or termination of this
Agreement, neither such Party will, without the other Party’s written consent
(which in the case of MCEL shall be signed by the president or a senior vice
president), solicit for employment, as an employee or as a contractor, any
person employed then or within the preceding 180 days by the other Party if that
person was involved in the performance of this Agreement. Neither a response to
an employment inquiry first initiated by a prospective employee, nor the
publishing of employment advertisements in public or industry media, nor
contacts initiated by search firms who have not been requested to contact the
specific persons, will be a violation of this Section 9.3.
 
9.4.  Costs and Expenses Related to Joint Development. Except as set forth in
Section 9.5(b), each Party shall bear all costs and expenses that it incurs in
performing its obligations under this Agreement (including such Party’s costs
and expenses related to its Committee Members performing his or her duties as
Committee Members).
 
9.5.  Determination of Milestone and Objectives under the Milestone Table. 
 
(a)  Between Parties. At such time as either Party believes in good faith that
Milestone 1, Milestone 2, Milestone 3 or Milestone 4 has been achieved (or a
Military Objective or a Consumer Objective contained in any such Milestone has
occurred) under the Milestone, such Party (the “Notifying Party”) shall notify
the other Party (the “Recipient Party”) in writing that the Notifying Party has
determined that such Milestone has been achieved or such Military Objective or
Consumer Objective has occurred. Within five (5) Business Days of such
notification, the Recipient Party shall either (i) notify the Notifying Party in
writing that it agrees that such Milestone has been achieved or such Military
Objective or Consumer Objective has occurred, at which time such Milestone shall
be conclusively deemed to have been achieved or such Military Objective or
Consumer Objective shall be conclusively deemed to have occurred, or (ii) notify
the Notifying Party in writing (the “Disagreement Notice”) that it disagrees
with the determination made by the Notifying Party (and set forth in reasonable
detail the reasons why the Recipient Party disagrees that the applicable
Milestone has been achieved or the applicable Military Objective or Consumer
Objective has not occurred), at which time the Parties will be deemed to have
disagreed as to such determination. The Parties shall reasonably cooperate to
provide the Recipient Party with all information and access as is necessary or
appropriate for Recipient Party to agree or disagree with the Notifying Party’s
determination under this Section 9.5(a).
 
(b)  Independent Expert Referee. If the Recipient Party delivers a Disagreement
Notice pursuant to Section 9.5(a), the Steering Committee will meet in person on
at least one occasion and negotiate in good faith (at reasonably agreeable
times) during the ten (10) Business Days period immediately following the
delivery of the Disagreement Notice to determine whether such Milestone has been
achieved or such Military Objective or Consumer Objective has occurred. If the
Steering Committee cannot reach agreement during such 10-Business Day period,
within the ten (10) Business Days immediately following such initial 10-Business
Day period, Dow shall appoint an Independent Expert (the “Dow Expert”) and MCEL
shall appoint an Independent Expert (the “MCEL Expert”). Upon the appointment of
such Independent Experts, Dow shall instruct the Dow Expert and MCEL shall
instruct the MCEL Expert to cooperate with each other to appoint a third
Independent Expert (the “Referee”). Within 30 days of the appointment of the
Referee, the Dow Expert shall present the position of Dow to the Referee and the
MCEL Expert shall present the position of MCEL to the Referee. Dow and MCEL
shall then instruct the Referee to render a decision as to whether such
Milestone has been achieved or such Military Objective or Consumer Objective has
occurred, which decision shall be final and binding on Dow and MCEL. Dow shall
bear all costs and expenses of the Dow Expert, and MCEL shall bear all costs and
expenses of the MCEL Expert. The costs and expenses of the Referee shall be
borne by the Party against which the Referee renders the unfavorable decision. 
 
19

--------------------------------------------------------------------------------


 
9.6.  Publicity/Press Releases. Neither Party will make or issue any press
release, announcement or any other public disclosure regarding this Agreement or
the transactions or activities contemplated hereby without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed; provided, however, that either Party may make such disclosure (A) if it
is advised by counsel that such disclosure is legally required under applicable
law or the rules of any securities exchange on which such Party is listed and
(B) such Party provides as much advance notice as possible to the other Party of
such disclosure and, in any event, an opportunity to review and comment on such
proposed disclosure prior to disclosure thereof.
 
9.7.  Records. Each Party shall maintain all books and records related to its
obligations hereunder for at least three (3) years after the termination or
expiration of this Agreement.
 
9.8.  Insurance. At all times during the Term, MCEL will procure and maintain,
at its own expense and for its own benefit, Comprehensive/Commercial General
Liability Insurance and Umbrella Insurance (including contractual liability,
products liability, and completed operations coverage) with a bodily injury,
death, and property damage combined single limit of $5,000,000 per occurrence.
The scope of this coverage is to be equivalent to standard ISO forms (e.g., 1996
Commercial General Liability ISO form # CG 00 01 01 96, etc. or CG 00 02 01 96).
If the insurance to be provided is in the form of ISO Form CG 00 02 01 96
(claims made), the policy shall contain an extended reporting period of at least
five (5) years; any “Retroactive Date” under said policy shall be no later than
the Effective Date. MCEL shall furnish Dow a certificate(s) from the insurance
carrier (having a minimum AM Best rating of A-) showing evidence of the
foregoing insurance. The certificate(s) will include the following statement:
"The insurance certified hereunder is applicable to all contracts between The
Dow Chemical Company and the Insured. This insurance may be canceled or altered
only after thirty (30) days written notice to DOW." The insurance, and the
certificate(s), will (a) name Dow (including Dow's officers, directors,
employees, affiliates, agents, subsidiaries, successors, and assigns) as
additional insureds with respect to matters arising from this Agreement, (b)
provide that such insurance is primary and non contributing to any liability
insurance carried by Dow, and (c) provide that underwriters and insurance
companies of MCEL may not have any right of subrogation against Dow (including
Dow's officers, directors, employees, Affiliates, agents, subsidiaries,
successors, and assigns). The insurance will contain no more than an ordinary
deductible. MCEL agrees to waive any right of recovery against Dow (including
Dow's officers, directors, employees, Affiliates, agents, successors, and
assigns) for any loss or damage of the type covered by the insurance to be
procured and maintained under this Section 9.8, regardless of whether or not
such insurance is so maintained.
 
20

--------------------------------------------------------------------------------


 
10.    Indemnification.
 
10.1.  Survival. The representations and warranties of the Parties contained or
made pursuant to in this Agreement shall survive the execution and delivery of
this Agreement and shall continue in full force and effect until the second
(2nd) anniversary of expiration of the Term, except that, those covenants and
agreements set forth in this Agreement that, by their terms, are to have effect
after the Closings shall survive for the period contemplated by such covenants
and agreements, or, if no period is expressly set forth, for the applicable
statute of limitations.
 
10.2.  Indemnification by MCEL. MCEL hereby indemnifies Dow and its Affiliates,
directors, officers, employees and agents against, and agrees to hold each of
them harmless from, any and all claims, demands, costs, expenses, obligations,
liabilities, damages, recoveries and deficiencies, including, without
limitation, interest, penalties, court costs, costs and expenses (including the
reasonable fees of external counsel) (the “Damages”) incurred or suffered by any
of them:
 
(i)  arising out of or related in any way to any misrepresentation or breach of
any representation or warranty made by MCEL in this Agreement;
 
(ii)  arising out of or related in any way to any breach of any covenant or
agreement to be performed by MCEL pursuant to this Agreement;
 
(iii)  arising out of or related in any way to the infringement by MCEL or its
licensees (including without limitation through use of the MCEL-Contributed
Intellectual Property or the JDA Intellectual Property) of the intellectual
property rights of a third party;
 
(iv)   arising out of or related in any way to any product liability or similar
claims related to any products developed by MCEL under this Agreement, including
the JDA Products;
 
(v)  arising out of or related in any way to the gross negligence or willful
misconduct of MCEL, its employees or its agents, while performing under this
Agreement;
 
(vi)   arising out of violations by MCEL of applicable law;
 
(vii)  arising out of any death or personal injury of whatever nature or kind
relating to the performance by MCEL of MCEL’s obligations under this Agreement;
or
 
21

--------------------------------------------------------------------------------


 
(viii)  arising out of or related to any failure by MCEL to comply or be
consistent with (through acts or omissions from action by MCEL) any and all
applicable past, present or future laws (1) for the protection of the
environment or human health and safety or (2) regulating the management,
release, remediation or exposure of Persons to any hazardous materials, or
otherwise with respect to hazardous materials, including, without limitations,
with respect to the development activities of MCEL hereunder and the JDA
Products.
 
10.3.  Indemnification by Dow. Dow hereby indemnifies MCEL and its Affiliates,
directors, officers, employees and agents against, and agrees to hold each of
them harmless from, any and all Damages incurred or suffered by any of them:
 
(i)  arising out of or related in any way to any misrepresentation or breach of
any representation or warranty made by Dow in this Agreement;
 
(ii)  arising out of or related in any way to any breach of any covenant or
agreement to be performed by Dow pursuant to this Agreement; or
 
(iii) arising out of the gross negligence or willful misconduct of Dow, its
employees or its agents, while performing under this Agreement.
 
10.4.  Limitation. DOW SHALL NOT UNDER ANY CIRCUMSTANCES BE LIABLE TO MCEL FOR
ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF
PROFITS, REVENUE, OR BUSINESS) RESULTING FROM OR IN ANY WAY RELATED TO THIS
AGREEMENT, OR THE TERMINATION OF THIS AGREEMENT, OR ARISING OUT OF OR ALLEGED TO
HAVE ARISEN OUT OF A BREACH OF THIS AGREEMENT. THIS LIMITATION APPLIES
REGARDLESS OF WHETHER SUCH DAMAGES ARE SOUGHT BASED ON THEORIES OF CONTRACT OR
TORT OR ANY OTHER LEGAL THEORY. THE LIMITATIONS IN THIS SECTION 10.4 SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO THE CONTRARY, DOW’S
AGGREGATE LIABILITY TO MCEL AND ANY THIRD PERSONS FOR ALL DAMAGES AND LOSSES,
DIRECT OR INDIRECT, ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT AND THE
CROSS LICENSING AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE SHALL BE LIMITED TO TWO HUNDRED FIFTY THOUSAND U.S. DOLLARS
($250,000).
 
10.5.  Procedures. 
 
(a)    If any of Dow or any of their directors, officers, employees and agents,
seek indemnification pursuant to Section 10.2, or MCEL or any of their
Affiliates or any of their directors, officers, employees and agents, seek
indemnification pursuant to Section 10.3, the Person seeking indemnification
(the “Indemnified Party”) shall give written notice to the party from whom such
indemnification is sought (the “Indemnifying Party”) promptly (and in any event
within 30 days) after the Indemnified Party becomes aware of the facts giving
rise to such claim for indemnification (an “Indemnified Claim”) specifying in
reasonable detail the factual basis of the Indemnified Claim, stating the amount
of the Damages, if known, the method of computation thereof, containing a
reference to the provision of this Agreement in respect of which such
Indemnified Claim arises and demanding indemnification therefor. The failure of
an Indemnified Party to provide notice in accordance with this Section 10.5
shall not constitute a waiver of that party’s claims to indemnification pursuant
to Section 10.2 or Section 10.3, as applicable, except to the extent that any
such failure or delay in giving notice causes the amounts paid by the
Indemnifying Party to be greater than they otherwise would have been or
otherwise results in prejudice to the Indemnifying Party. If the Indemnified
Claim arises from the assertion of any claim, or the commencement of any suit,
action or proceeding brought by a Person that is not a party hereto (a “Third
Party Claim”), any such notice to the Indemnifying Party shall be accompanied by
a copy of any papers theretofore served on or delivered to the Indemnified Party
in connection with such Third Party Claim.
 
22

--------------------------------------------------------------------------------


 
(b)    Upon receipt of notice of a Third Party Claim from an Indemnified Party
pursuant to Section 10.5(a), the Indemnifying Party will be entitled to assume
the defense and control of such Third Party Claim subject to the provisions of
this Section 10.5. After written notice by the Indemnifying Party to the
Indemnified Party of its election to assume the defense and control of a Third
Party Claim, the Indemnifying Party shall not be liable to such Indemnified
Party for any legal fees or expenses subsequently incurred by such Indemnified
Party in connection therewith. Notwithstanding anything in this Section 10.5 to
the contrary, if the Indemnifying Party does not assume defense and control of a
Third Party Claim as provided in this Section 10.5, the Indemnified Party shall
have the right to defend such Third Party Claim, subject to the limitations set
forth in this Section 10.5, in such manner as it may deem appropriate. Whether
the Indemnifying Party or the Indemnified Party is defending and controlling any
such Third Party Claim, they shall select counsel, contractors, experts and
consultants of recognized standing and competence, shall take all steps
necessary in the investigation, defense or settlement thereof, and shall at all
times diligently and promptly pursue the resolution thereof. The party
conducting the defense thereof shall at all times act as if all Damages relating
to the Third Party Claim were for its own account and shall act in good faith
and with reasonable prudence to minimize Damages therefrom. The Indemnified
Party shall, and shall cause each of its Affiliates, directors, officers,
employees, and agents to, cooperate fully with the Indemnifying Party in
connection with any Third Party Claim.
 
(c)    The Indemnifying Party shall be authorized to consent to a settlement of,
or the entry of any judgment arising from, any Third Party Claims, and the
Indemnified Party shall consent to a settlement of, or the entry of any judgment
arising from, such Third Party Claims; provided, that the Indemnifying Party
shall (1) pay or cause to be paid all amounts arising out of such settlement or
judgment concurrently with the effectiveness thereof; (2) shall not encumber any
of the assets of any Indemnified Party or agree to any restriction or condition
that would apply to such Indemnified Party or to the conduct of that party’s
business; and (3) shall obtain, as a condition of any settlement or other
resolution, a complete and irrevocable release of each Indemnified Party and
such settlement or judgment (x) shall not require any admission of liability,
fault or wrongdoing by any Indemnified Party or impose any non-monetary
obligation on an Indemnified Party (such as, by way of example, and not in
limitation, injunctive relief) and (y) shall not require any admission or
statement that could reasonably be expected to materially impair, disparage or
otherwise adversely affect, the business reputation of the Indemnified Party.
Except to the extent of the foregoing, no settlement or entry of judgment in
respect of any Third Party Claim shall be consented to by any Indemnifying Party
or Indemnified Party without the express written consent of the other party,
which consent shall not be unreasonably withheld or delayed.
 
(d)    If an Indemnifying Party makes any payment on an Indemnified Claim, the
Indemnifying Party shall be subrogated, to the extent of such payment, to all
rights and remedies of the Indemnified Party to any insurance benefits or other
claims or benefits of the Indemnified Party with respect to such claim.
 
23

--------------------------------------------------------------------------------


 
10.6.  Additional Obligations with respect to Intellectual Property. In the
event that the use of the MCEL-Contributed Intellectual Property or the JDA
Intellectual Property becomes, or is likely to become the subject of any claim,
suit or proceeding or if the manufacture, use or sale of the JDA Products by
MCEL may be, or is, enjoined, MCEL shall use its reasonable best efforts to do
one or more of the following:
 
(i)  obtain the right to continued use of the MCEL-Contributed Intellectual
Property, the JDA Intellectual Property and/or the JDA Products; or
 
(ii)  modify or replace the affected MCEL-Contributed Intellectual Property, the
JDA Intellectual Property and/or the JDA Products with an acceptable
non-infringing or non-conflicting alternative so long as the alternative is in
compliance with the requirements of this Agreement in all material respects;
 
provided, however, if such actual or potential claim, suit, proceeding or
injunction is applicable only to a market that is not material to MCEL or Dow,
then MCEL may alternatively cease such use of MCEL-Contributed Intellectual
Property or the JDA Intellectual Property or manufacture, use of sale of JDA
Products, as applicable, within such nonmaterial market.
 
10.7.  Exclusivity of Remedies. Except for such remedies as may be provide for
in the other Transaction Agreements and except for Article 11, the indemnity and
other provisions under this Article 10 shall be the sole and exclusive remedy of
Dow or MCEL, as the case may be, and their respective Affiliates for breach or
default of this Agreement; provided, that nothing herein shall limit in any way
limit either Party’s remedies in respect of fraud by another Party or any
equitable remedy arising in connection with this Agreement.


11.    Term and Termination.
 
11.1.  Term. This Agreement shall be in full force and effect during the time
period commencing on the date hereof and ending on the third (3rd) year
anniversary of the date hereof (the “Term”) (except in the event of early
termination of the Term in accordance with Sections 13.2, 13.3 or 13.4);
provided, that the Term may be mutually extended by the Parties but only in a
written instrument executed by the Parties.
 
11.2.  Termination by Either Party. This Agreement shall automatically and
immediately terminate upon the occurrence of a Bankruptcy Event of the other
Party.
 
24

--------------------------------------------------------------------------------


 
11.3.  Termination By Dow. This Agreement may be terminated by Dow as follows:
 
(i)  immediately and at any time upon written notice from Dow to MCEL if any
infringement by MCEL occurs with respect to the intellectual property rights of
Dow or a third party;
 
(ii)  except as provided in clause (i) above, at any time without Cause prior to
the achievement of Milestone 1 upon 30 days’ written notice from Dow to MCEL;
 
(iii)  except as provided in clause (i) above, at any time without Cause on or
after the achievement of Milestone 1 upon 90 days’ written notice from Dow to
MCEL; or
 
(iv)  at any time for Cause immediately upon written notice from Dow to MCEL.
 
For purposes of this Section 11.3, “Cause” means (a) a breach of MCEL’s
representations and warranties under this Agreement or the Cross Licensing
Agreement, which breach is not remedied within fifteen (15) days after MCEL
receives written notice thereof, (b) a breach or default by MCEL in the
performance of any covenant or agreement under this Agreement or the Cross
Licensing Agreement, which breach is not remedied within fifteen (15) days after
MCEL receives written notice thereof, or (c) any failure whatsoever to comply
with Section 9.8.
 
11.4.  Termination by MCEL. This Agreement may be terminated by MCEL as follows:
 
(i)  at any time upon a material breach or default by Dow in the performance of
any covenant or agreement under this Agreement upon written notice from MCEL to
Dow; provided, that, if MCEL provides such notice to Dow under this subsection
(i), Dow shall have 30 days after such notice in which to cure such breach or
default;
 
(ii)  if Dow does not make a Minimum Series B Investment with respect to any
Subsequent Closing (as defined in the Stock Purchase Agreement) pursuant to the
Stock Purchase Agreement (after taking into account any payment made by Dow in
excess of a Minimum Series B Investment applicable to a prior Minimum Series B
Investment, as provided for in the Stock Purchase Agreement), upon written
notice from MCEL to Dow, but only within the 30 day period immediately following
Dow’s non-payment of such Minimum Series B Investment with respect to such
Subsequent Closing; provided however, if MCEL does not deliver such written
notice to Dow during such 30-day period, then this Agreement, the Stock Purchase
Agreement and the other Transaction Agreements will continue with respect to
each subsequent Milestone as if Dow had made such Minimum Series B Investment
for such Milestone.
 
25

--------------------------------------------------------------------------------


 
11.5.  Effect of Termination. (a)  Dow Ownership Generally. Termination of this
Agreement for any reason whatsoever shall not affect any ownership interest that
Dow has acquired in MCEL by virtue of this Agreement, the Stock Purchase
Agreement or any other Transaction Agreement prior to such termination;
provided, however, if Dow terminates this Agreement without Cause prior to July
1, 2005, Dow shall forfeit all such ownership interests.
 
(b)  Additional Milestone Participation. If Dow terminates this Agreement at any
time for Cause, in addition to any ownership interest that Dow has retained in
MCEL under Section 11.5(a), Dow will be entitled, at the time of such
termination to additionally (i) purchase the Series B Preferred Stock and
receive the Warrants and (ii) receive the Series A Preferred Stock that Dow
would have had the right to acquire upon achievement of the next Milestone (as
if such next Milestone had occurred upon the termination of this Agreement and
otherwise pursuant to the terms of this Agreement, the Stock Purchase Agreement
and the other Transaction Agreements).
 
(c)  No Release of MCEL’s Obligations. Termination of this Agreement for any
reason whatsoever (whether at expiration of the Term or otherwise) shall not
release MCEL from any obligations it may have under any Military Contract,
Military P.O., Consumer Contract, or Consumer P.O. Any and all of such
agreements shall remain in full force and effect and MCEL shall perform its
obligations under such agreements in accordance with their terms.
 
11.6.  Survival of Certain Provisions. Unless otherwise expressly agreed in
writing by the Parties, Section 2.4, 9.1, 9.3, 9.4 and 10.4, and Articles 12 and
13 and all other provisions expressly relating to obligations following
termination or expiration, shall survive the Term.
 
12.    Disputes.
 
12.1.  Alternative Dispute Resolution. Any unresolved controversy or claim
arising out of or relating to this Agreement, except as (a) otherwise provided
in this Agreement, or (b) any such controversies or claims arising out of either
party’s intellectual property rights for which a provisional remedy or equitable
relief is sought, shall be submitted to arbitration by one arbitrator mutually
agreed upon by the Parties, and if no agreement can be reached within 30 days
after names of potential arbitrators have been proposed by the American
Arbitration Association (the “AAA”), then by one arbitrator having reasonable
experience in corporate finance transactions of the type provided for in this
Agreement and who is chosen by the AAA. The arbitration shall take place in the
District of Columbia, in accordance with the AAA rules then in effect, and
judgment upon any award rendered in such arbitration will be binding and may be
entered in any court having jurisdiction thereof. There shall be limited
discovery prior to the arbitration hearing as follows: (a) exchange of witness
lists and copies of documentary evidence and documents relating to or arising
out of the issues to be arbitrated, (b) depositions of all party witnesses and
(c) such other depositions as may be allowed by the arbitrators upon a showing
of good cause. Depositions shall be conducted in accordance with the Federal
Rules of Civil Procedure, the arbitrator shall be required to provide in writing
to the Parties the basis for the award or order of such arbitrator, and a court
reporter shall record all hearings, with such record constituting the official
transcript of such proceedings. The arbitrator shall award reasonable attorney’s
fees, costs, and necessary disbursements in addition to any other relief to
which the arbitrator determines a party to be entitled. Each of the Parties to
this Agreement consents to personal jurisdiction for any equitable action sought
in the U.S. District Court for the District of Columbia or any court of the
District of Columbia having subject matter jurisdiction.
 
26

--------------------------------------------------------------------------------


 
13.    General Provisions.
 
13.1.  Relationship of the Parties. It is expressly understood that Dow and MCEL
intend by this Agreement to establish the relationship of independent
contractors, and do not intend to undertake the relationship of principal and
agent or to create a joint venture or partnership between them or their
respective successors in interests. Neither Dow nor MCEL shall have any
authority to create or assume, in the name or on behalf of the other Party, any
obligation, expressed or implied, nor to act or purport to act as the agent or
the legally empowered representative of the other Party hereto for any purpose
whatsoever.
 
13.2.  Transfer; Successors and Assigns. No Party shall assign any rights or
obligations under this Agreement without the prior written consent of the other
Party, provided, however, that Dow may assign any and all rights and obligations
under this Agreement to any of its Affiliates. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any Party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
13.3.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its
principles of conflicts of laws.
 
13.4.  Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
13.5.  Construction of Certain Terms. The titles of the articles, sections, and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement. Wherever the words “including,”
“include” or “includes” are used in this Agreement, they shall be deemed
followed by the words “without limitation.” References to any gender shall be
deemed to mean any gender. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provisions of this Agreement.
 
27

--------------------------------------------------------------------------------


 
13.6.  Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (i)
upon personal delivery to the Party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next Business Day, (iii) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the address or
facsimile number set forth below or to such other address or facsimile number as
delivered by notice to the other in accordance with this Section 12.6:
 
If to MCEL:
 
Millennium Cell Inc.
1 Industrial Way West
Eatontown, New Jersey 07724
Attention: President
Facsimile: 732.542.4010
 
With a copy to:
 
Dickstein, Shapiro, Morin & Oshinsky LLP
2101 L Street, N.W.
Washington, D.C. 20031-1526
Attention: Neil Lefkowitz
Facsimile: 202.887.0689
 
If to Dow:


The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
Attention: Director, Natural Resources Platform, Dow Ventures
Facsimile: 989.638.7133


With a copy to:


The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
Attention: Business Counsel, Dow Ventures
Facsimile: 989.636.7594


King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, D.C. 20006
Attention: David Gibbons
Facsimile: 202.626.3737
 
28

--------------------------------------------------------------------------------


 
13.7.  Amendments and Waivers. Neither this Agreement nor any term of this
Agreement may be amended, terminated or waived without the written consent of
MCEL and the holders of at least a majority of the then-outstanding Shares. Any
amendment or waiver effected in accordance with this Section 13.7 shall be
binding upon Dow and each transferee of the Preferred Shares or Warrants (or the
Common Stock issuable upon conversion thereof), each future holder of all such
securities, and MCEL.
 
13.8.  Severability. The invalidity of unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
 
13.9.  Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Party under this Agreement, upon any breach by or default
of the other Party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting Party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any Party of any breach or
default under this Agreement, or any waiver on the part of any Party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
Party, shall be cumulative and not alternative.
 
13.10.  Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto) and the other Transaction Agreements constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.
 


29

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date.
 

        MILLENNIUM CELL INC.  
   
   
  By:    

--------------------------------------------------------------------------------

  Title 


        THE DOW CHEMICAL COMPANY  
   
   
  By:    

--------------------------------------------------------------------------------

  Title 


 


 






30

--------------------------------------------------------------------------------





EXHIBIT A
 
DEFINITIONS
 
“Affiliate” means, with respect to any person or entity (a “Person”), any Person
which, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including, without limitation, any partner, officer,
director, or member of such Person; provided, however, that Dow is not an
Affiliate of MCEL.


“Application” means (A) production of hydrogen gas for use by fuel cells by
storing and chemically converting sodium borohydride or other boron hydride-fuel
formulations into hydrogen by (1) controlling the contact of an alkaline aqueous
boron hydride solution with a contained solid catalyst comprised of a transition
metal adhered to a substrate which promotes the chemical reaction between the
boron hydride and water to release hydrogen gas; and/or (2) [***] and (B)
interconnections and related control strategies for the integration of a fuel
cell and hydrogen generator systems for delivery of hydrogen gas produced by one
of these means for conversion to power by a fuel cell.
 
“Bankruptcy Event” means, with respect to any Person, any (i) assignment by such
Person for the benefit of creditors, (ii) application by such Person for the
appointment of a trustee, liquidator, receiver or custodian of any substantial
part of such Person’s assets, (iii) filing of a petition or commencement of a
proceeding by such Person relating to itself under any bankruptcy,
reorganization, arrangement or similar law, (iv) filing of a petition or
commencement of a proceeding under any bankruptcy, reorganization, arrangement
or similar law against such Person where either (a) such Person has effectively
given its consent or (b) such proceeding has continued undischarged and unstayed
for a period of 60 days.
 
“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in New York City, New York.
 
“Common Stock” has the meaning given such term in the Stock Purchase Agreement.
 
“Consumer Contract” means an agreement with an OEM.
 
“Consumer Objective” means each item listed under the “Consumer Objective”
heading in the Milestone Table with respect to any Milestone.
 
“Consumer P.O.” means a purchase order with an OEM for the manufacture and
production of one or more Consumer Products.
 
“Consumer Product” means a finished cartridge and fuel cell system for consumer
use.
 
“Consumer Prototype” a consumer proof-of-concept prototype for a fuel cell power
source to an OEM.
 
Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
A-1

--------------------------------------------------------------------------------


 
“Dow Consumer Task” means each item that Dow is required to perform pursuant to
Sections 5.2(f), 5.2(g), 5.2(h), 5.2(i) and 5.2(j).
 
“Dow Military Tasks” means each item that Dow is required to perform pursuant to
Sections 5.2(a), 5.2(b), 5.2(c), 5.2(d) and 5.2(e).
 
“Field of Use” means fuel cells for energy generation.
 
“FTE” means the equivalent of 40 person hours per week or its equivalent.
 
“Independent Expert” means a Person that is nationally recognized as being in
the Field of Use and/or Application and that has not been employed, retained,
affiliated with or the owner of any equity securities of either Party in the
preceding three (3) years; provided, however, such Person will not be deemed to
own any equity securities in Dow solely by virtue of such Person owning less
than 3% of all issued and outstanding common stock of Dow at any time during
such 3 year period.
 
“JDA Intellectual Property” has the meaning given such term in the Cross
Licensing Agreement.
 
“JDA Products” means, collectively, the Military Prototypes, the Military
Products, the Consumer Prototypes and the Consumer Products.
 
“Government Authority” has the meaning given such term in the Stock Purchase
Agreement
 
“MCEL Consumer Task” means each item that MCEL is required to perform pursuant
to Sections 4.2(f), 4.2(g), 4.2(h), 4.2(i), and 4.2(j).
 
“MCEL Military Task” means each item that MCEL is required to perform pursuant
to Sections 4.2(a), 4.2(b), 4.2(c), 4.2(d) and 4.2(e).
 
“Military Contract” means an agreement with a Military Customer.
 
“Military Customer” means any government or military entity.
 
“Military Objective” means each item listed under the “Military Objective”
heading in the Milestone Table with respect to any Milestone.
 
“Military P.O.” means a purchase order with a Military Customer for the
manufacture and production of one or more units of the Military Product.
 
“Military Product” means a finished cartridge and fuel cell system for military
use.
 
“Military Prototype” means a prototype for supplying sub 50-watt solider power
to a Military Customer.
 
“Minimum Series B Investment” has the meaning given to such term in the Stock
Purchase Agreement.
 
A-2

--------------------------------------------------------------------------------


 
“OEM” means a commercial customer, original development manufacturer or original
equipment manufacturer; provided, however, [***] shall not be deemed to be an
“OEM” unless [***] has agreed to combine with a manufacturer or direct marketer
that contributing at least [***] of payments under the applicable agreement with
MCEL (or MCEL and a consortium).
 
“Ownership Interest” has the meaning given such term in the Stock Purchase
Agreement.
 
“Preferred Shares” has the meaning given to such term in the Stock Purchase
Agreement.
 
“Production-Ready Military Contract” means an agreement with a Military Customer
for the development of production-ready Military Prototypes and associated
cartridges.
 
“Series A Preferred Stock” has the meaning given such term in the Stock Purchase
Agreement.
 
“Series B Preferred Stock” has the meaning given such term in the Stock Purchase
Agreement.
 
“Steering Committee” means the committee formed pursuant to Section 2.3 of this
Agreement.
 
“Transaction Agreements” has the meaning given such term in the Stock Purchase
Agreement.
 
“Warrants” has the meaning given such term in the Stock Purchase Agreement.
 


 


 


 


 
Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 


 



A-3

--------------------------------------------------------------------------------


 
EXHIBIT B
 
MILESTONE TABLE
 
 
Milestone
 
Military Objectives and Consumer Objectives to meet Milestone
1
Milestone 1 will be achieved upon (i) the expiration of the 60 day period
commencing on the Effective Date and (ii) the occurrence of either the Military
Objectives set forth in subsection (a) below or the Consumer Objective set forth
in subsection (b) below:
 
(a)    Military Objectives:
 
1. MCEL, either alone or with a consortium, has entered into a Military Contract
whereby (i) the Military Customer party thereto is committed to fund at least
[***] to one (1) or more entities (including MCEL) for the development of a
Military Prototype and (ii) MCEL is entitled to receive at least 25% of such
funds (assuming all parties to the Military Contract satisfy their obligations
to receive such funds); and
 
2. MCEL, either alone or with a consortium, has developed, manufactured and
delivered [***] working Military Prototype(s) to the Military Customer that
comply with the specifications set forth in the Military Contract and received
payment therefor.
 
(b)    Consumer Objective:
 
MCEL, either alone or with a consortium, has entered into a Consumer Contract
whereby the OEM is committed to make a payment of at least [***] for the
development of a Consumer Prototype.
2
Milestone 2 will be achieved upon the occurrence of either the Military
Objectives set forth in subsection (a) below or the Consumer Objective set forth
in subsection (b) below:
 
(a)    Military Objectives:
 
1. MCEL, either alone or with a consortium, has entered into a Production-Ready
Military Contract whereby the Military Customer is committed to fund at least
[***] for at least [***] production-ready Military Prototypes and associated
cartridges.
 
2. MCEL, either alone or with a consortium, has developed, manufactured and
delivered the production-ready Military Prototypes to the Military Customer that
comply with the specifications set forth in the Production-Ready Military
Contract and received payment therefor.
 
(b)    Consumer Objective:
 
MCEL, either alone or with a consortium, has developed, manufactured and
delivered [***] working Consumer Prototypes to the OEM that comply with the
specifications set forth in the Consumer Contract and received payment therefor.
3
Milestone 3 will be achieved upon the occurrence of the Military Objective set
forth in subsection (a) below:
 
(a)    Military Objective:
 
MCEL, either alone or with a consortium, has entered into a Military P.O.
whereby the Military Customer commits (i) to make payment for at least [***] for
units of the Military Product or (y) to purchase at least [***] units of the
Military Product.
 
The achievement of Consumer Objective Milestone 3 will be deemed to occur
simultaneously with the achievement of Consumer Objective Milestone 4.
4
Milestone 4 will be achieved upon the occurrence of either the Military
Objective set forth in subsection (a) below or the Consumer Objectives set forth
in subsection (b) below:
 
(a)    Military Objective:
 
MCEL, either alone or with a consortium, has manufactured and delivered Military
Products that comply with the specifications set forth in the Military P.O. and
received at least [***] in payment therefor from the Military Customer.
 
(b)    Consumer Objectives:
 
1. MCEL, either alone or with a consortium, has entered into a Consumer P.O. for
the manufacture and production of the Consumer Product, with the Consumer P.O.
being for at least [***] for production of units of the Consumer Product; and
 
2. MCEL, either alone or with a consortium, has developed and manufactured at
least one unit of the Consumer Product that complies with the specifications set
forth in the Consumer P.O. and received at least [***] in payment therefor from
the OEM.





Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.


               
B-1

--------------------------------------------------------------------------------

 